 In theMatter ofREPUBLICCREOSOTINGCOMPANY, LIMA,OHioandDISTRICT 50, UNITED MINE WORKERSofAMERICA, C. I.O.Case No. R-3658.-Decided April 16, 1942Jurisdiction:timber creosoting industry.Investigation and Certification of Representatives:existence of question : refusalto accord petitioner recognition; election necessary.Unit Appropriatefor Collective Bargaining:allproduction and maintenanceemployees, including watchmen, but excluding licensed engineers employed inthe powerhouse, and supervisory and clerical employees.Mr. Eugene Lippincott,of Lima, Ohio, for the Company.Mr. Edward J. Chasco,of Cleveland, Ohio, for the U. M. W. A.Mr. Berry G. Wilson,of Lima, Ohio, for the Engineers.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION ,STATEMENT OF THE CASEOn February 16, 1942, District 50, United Mine Workers ofAmerica, C. I. 0., herein called the U. DZ. W. A., filed with theregional Director for the Eighth- Region (Cleveland, Ohio) a peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Republic Creosoting Company,Lima, Ohio, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 5, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules-andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 13, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the U. M.W. A., and upon International Union of Operating Engineers, affili-ated with the A. F. of L., herein called the Engineers, a labor organiza-40 N. L. R. B., No. 110.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion claimingto represent employees directly affected by the investiga-tion.Pursuant to notice, a hearing was held on March 23, 1942, atLima, Ohio, before Ramey Donovan, the TrialExaminer duly desig-nated by the Chief Trial Examiner.The Company, the U. M. W. A.,and the Engineers were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.After the close of the hearing, by letter dated March 23, 1942, theEngineers notified the Regional Director that it desired to "withdrawall claimspertaining to" this proceeding.Upon the entire record in the case,' the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYRepublic Creosoting Company is an Indiana corporation with itsprincipal office at Indianapolis, Indiana. It operates plants atMobile, Alabama; Chicago, Illinois; Indianapolis, Indiana; St. LouisPark, Minnesota; Lima, Ohio; Ironton, Utah; Norfolk, Virginia; andSeattle,Washington.Only the Lima, Ohio, plant is involved in thisproceeding.At the Lima plant the Company is engaged in the busi-ness of creosoting timber.The total value of timber and other rawmaterials purchased for use by that plant during 1941 was approxi-mately $425,000, and approximately 73 percent of such timber andmaterials was purchased outside of the State of Ohio.The total salesvalue of the products and services of the plant in 1941 was approxi-mately $500,000, and approximately 56 percent of the finished productsof the plant were shipped outside of the State of Ohio.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, C. I. 0., is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the U. M. W. A. as the exclu-sive bargaining representative of the Company's employeesbecausethe Company is in doubt as to the appropriateness of the unit proposed'On April 7,1942,the parties filed a Stipulation of Corrections to be Made in Transcript,which is hereby approved and made a part of the record of the proceeding REPUBLIC CREOSOTINGCOMPANY617by the U. M. W. A. and further questions whether the U., M. W. A.represents a majority of the employees in such unit.A report of aField Examiner of the Board introduced in evidence at the hearingindicates that the U. M. W. A. represents a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION, CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerningC representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States; andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITIn its petition the, U. M. W. A. proposes a unit.of all productionand maintenance employees of the Lima plant, including watchmen,but excluding supervisory and clerical employees and the four licensed,engineers employed in the powerhouse.At the hearing, the partiesstipulated that the appropriate unit should be a production and main-tenance unit, but that there was a dispute over the four licensed engi-neers.The position of the Company as regards these powerhouseemployees shifted at the hearing.It argued at first that the power-house employees should be included in the unit, since production couldnot be carried on without .the powerhouse.3Later in the hearing ,the,Engineers proposed that the powerhouse licensed engineers be per-mitted to vote separately for the U. M. W. A., the Engineers, orneither.The Company thereupon adopted that position, stating thatitwanted these men to have the right to vote.After the hearing, ashas been noted, the Engineers withdraw its claims of representation.The U. M. W. A.'s position at the hearing was that it was immaterialto the U. M. W. A. whether these men were included in or excludedfrom the unit.'The Field Examiner reportedthat the U M W Asubmitted to him 44 authorizationcards,all of which showed payment or partial payment of initiation fees during the monthof January1942; thatall the signatures affixed thereto appearedto begenuine oiiginalsignatures;and that theCompany'spay roll foi the week ending February15,1942.listing a total of 87 employees,contained names appearing on 32 of the cardsThe Engi-neers submitted dues records showing that 2 of theCompany's 4 licensed engineers belonged,to its organizationNo check was conducted to discoverwhether theU.M W. A. hasany members among thelicensedengineers.3The plant covers 60 acresof land andconsists of a powerhouse building,a treatingbuilding,a sawmill building,and a number of storage tanks.The three buildings aresituated close together.The powerhouse generates steam which is used to run air com-pressors and pumps necessary to operate the treating room 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDLicensed powerhouse engineers are a skilled craft.Their functions,while essert ial to the operations of the Company's plant, differ fromthose of ordinary production and maintenance employees, and theirqualifications fit them for work in powerhouses generally and notparticularly for work in creosoting plants. Inasmuch as the U. M.W. A. has neither requested their inclusion in the unit nor demon-strated that it represents them, we shall exclude them from the unit.'We find that all production and maintenance employees of theCompany, at its Lima, Ohio, plant, including watchmen, but exclud-ing licensed engineers employed in the powerhouse, and supervisoryand clerical employees, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bargaining and- otherwise will effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by means of an election by secret ballotand we shall so direct.Those eligible to vote shall be the employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth therein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONcrusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Republic Creosoting Company, Lima, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.All production and maintenance employees of Republic Creosot-ing Company at its Lima, Ohio, plant,.including watchmen, butexcluding licensed engineers employed in the powerhouse, and super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.The parties stipulated that as of March 15,1942, there were 81 employees at the Limaplant ; of these, 72, including the 4 engineers from the powerhouse,are production andmaintenance employeesIt also appears that the figure 72 includes 4 unlicensed employees(firemen's helpers)of the powerhouse who were not claimed by the Engineers.The parties further stipulated that the Company has no contracts with any labor organ-izationIt also appears that there is no collective bargaining history other than that anA. F. of L organization approached the Company some time in 1939 to talk over organizingthe boilerroomNothing developed from this incident. REPUBLIC GR'E'OSOTING COMPANY'619DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of National.Labor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part, of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Republic Creosoting Company, Lima, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the direc-tion and supervision of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of the Companyat its Lima, Ohio, plant who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, includ-ing watchmen, and employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding licensed engineers employed in the powerhouse, supervisoryand clerical employees, and those employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by District 50, United Mine Workers of America,C. I .O., for the purposes of collective bargaining.